PER CURIAM.
David Nahm appeals the summary denial of his motion for postconvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied Nahm’s pro se motion as successive based upon a prior postconviction motion filed on Nahm’s behalf by his trial counsel. Nahm’s current motion alleges numerous instances of ineffective assistance of that same trial counsel. Under these circumstances, Nahm’s second motion is not procedurally barred. See Parker v. Dugger, 660 So.2d 1386 (Fla.1995). We, therefore, reverse the trial court’s order and remand *254for the trial court to consider the motion on its merits.
Reversed and remanded.
. THREADGILL, A.C.J., and BLUE and GREEN, JJ., Concur.